DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 1/5/2021, 12/10/2021 and 6/2/2022 were filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 1-13 and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The language of the claims makes it unclear what are the required elements and what are the optional elements.  Please clarify the claim language to particularly point out the minimum required claim elements to meet the independent claims 1 and 18.

Claim Rejections - 35 USC § 102
5.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2014/0137901 A1) to Coates et al. (hereinafter Coates).
	Coates is directed toward a device and method for clarifying fluids by removing solids.  Coates discloses at paragraph [0038] that the system is directed toward processing heterogeneous materials.  Coates discloses at paragraph [0038] that a pump in communication with a tank transports a mixed heterogeneous material.  Coates discloses at paragraph [0038] that the mixed heterogeneous material may pass through a nozzle assembly and multiple streams of mixed heterogeneous materials may impact one another.  Coates discloses at paragraph [0038] that a stream may be drawn off to a separation system, which would remove solids and increase the clarity of the liquid with reduced solids content.  Coates discloses at paragraph [0049] that the two streams may intersect at an angle less than 180 degrees.  Coates discloses at paragraph [0038] that multiple streams may be aimed to impact each other, which reads on Applicants additional third stream.  Coates discloses at paragraph [0033] that the process may extract oil from solids, which would read on drilling muds that contain either an oil base or mixed with crude oil from the formation after drilling.  Coates discloses at paragraph [0039] that the fluid flows into the separation tank via gravity.  Coates discloses at paragraph [0040] that the solids move to the bottom of the tank (by gravity).  Coates discloses at paragraph [0009] that the heterogeneous fluid is pressurized into a conduit.  Coates discloses at paragraph [0010] that the pressurized heterogeneous fluids are released through a nozzle.  Coates discloses at paragraph [0044] that the surface is implied to be flat.  Coates discloses at paragraph [0047] that the heterogeneous material is an oil covered sand.  Coates discloses at paragraph [0051] that the fluids may be recycled through the system to undergo multiple cycles of impact and that the streams may be combined from multiple into one unified stream.  Coates discloses each and every element as arranged in claims 1-20.


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2014/0137901 A1) to Coates et al. (hereinafter Coates).
	Coates is directed toward a device and method for clarifying fluids by removing solids.  Coates discloses at paragraph [0038] that the system is directed toward processing heterogeneous materials.  Coates discloses at paragraph [0038] that a pump in communication with a tank transports a mixed heterogeneous material.  Coates discloses at paragraph [0038] that the mixed heterogeneous material may pass through a nozzle assembly and multiple streams of mixed heterogeneous materials may impact one another.  Coates discloses at paragraph [0038] that a stream may be drawn off to a separation system, which would remove solids and increase the clarity of the liquid with reduced solids content.  Coates discloses at paragraph [0049] that the two streams may intersect at an angle less than 180 degrees.  Coates discloses at paragraph [0038] that multiple streams may be aimed to impact each other, which reads on Applicants additional third stream.  Coates discloses at paragraph [0033] that the process may extract oil from solids, which would read on drilling muds that contain either an oil base or mixed with crude oil from the formation after drilling.  Coates discloses at paragraph [0039] that the fluid flows into the separation tank via gravity.  Coates discloses at paragraph [0040] that the solids move to the bottom of the tank (by gravity).  Coates discloses at paragraph [0009] that the heterogeneous fluid is pressurized into a conduit.  Coates discloses at paragraph [0010] that the pressurized heterogeneous fluids are released through a nozzle.  Coates discloses at paragraph [0044] that the surface is implied to be flat.  Coates discloses at paragraph [0047] that the heterogeneous material is an oil covered sand.  Coates discloses at paragraph [0051] that the fluids may be recycled through the system to undergo multiple cycles of impact and that the streams may be combined from multiple into one unified stream.  
It would be obvious to one skilled in the art to at the time of filing based on the disclosure of Coates to select each and every element as arranged in claims that forms a prime facie case of obviousness on claims 1-20.

 Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766